Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 1 of 12 PageID #: 1325



  2064-2
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Indianapolis Division

  MICHAEL F. CRUM,                                       )
                                                         )
                                        Plaintiff,       )     No. 1:19-cv-2045-JRS-TAB
           v.                                            )
                                                         )
  SN SERVICING CORPORATION,                              )
  FAY SERVICING, LLC, PLANET HOME                        )
  LENDING, LLC, EQUIFAX INFORMATION                      )
  SERVICES, LLC, HOME SERVICING, LLC,                    )
  and US BANK TRUST NATIONAL                             )
  ASSOCIATION, as trustee of the SCIG                    )
  Series III Trust,                                      )
                                                         )
                                        Defendants.      )

  _______________________________________________________________________________

     MEMORANDUM IN SUPPORT OF PLANET HOME LENDING’S MOTION TO
               DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
  ______________________________________________________________________________

           Defendant, PLANET HOME LENDING, LLC, (“PHL”) by and through its attorneys,

  hereby submits the following Memorandum in Support of its Motion to Dismiss Counts IX, X and

  XIV of MICHAEL F. CRUM’s (“Plaintiff”) First Amended Complaint (“FAC”) pursuant to Fed.

  R.. Civ. Pro 12(b)(1) and 12(b)(6).

                                          INTRODUCTION

           Although it takes him 55 pages, over 360 paragraphs and 29 exhibits to say so, Plaintiff’s

  beef with the defendants, the servicers that serviced his loan -- Home Servicing LLC, PHL, Fay

  Servicing, LLC and SN Servicing Corp. -- is they misapplied payments he made in his Chapter 13

  bankruptcy and collected late fees and other charges that he was not provided notice of. Of the

  seventeen counts of the FAC, only three are directed at PHL. Counts IX and X allege that PHL

  violated the automatic stay under 11 USC §362(a) and Fed. Bankr. R. 3002.1(c) by converting


                                                     1
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 2 of 12 PageID #: 1326



  payments Plaintiff made in the Bankruptcy for its own purposes “via the collection of fees, charges,

  and costs” (FAC ¶ 309) and that it failed to provide Plaintiff with notice of those fees it collected.

  (FAC ¶ 310). Plaintiff alleges in Count XIV that PHL’s “conversion” of suspense account funds in

  the amount of $523.55 was actionable under the Indiana Victim’s Relief Act (“VRA”) §34-24-3-1.

  (FAC ¶¶ 339-343).

         The claims directed at PHL should be dismissed with prejudice and without leave to amend.

  First, this Court cannot hear the claims alleging a violation of the automatic stay or of the

  bankruptcy rules. Only the bankruptcy court can hear those claims because upon the filing of this

  action those claims were automatically referred to the bankruptcy court. Moreover, these claims

  fail as a matter of law as the records Plaintiff attaches to his pleadings completely disprove the

  merits of his allegations. They show that PHL neither collected any fees, charges, or costs nor

  removed any funds from the suspense account during the time it serviced the loan. Lastly, the claim

  arising under the VRA is time-barred and similarly undermined by the records attached to the FAC.

                           FACTS ALLEGED IN THE PLEADING
                         AND THE EXHIBITS ATTACHED THERETO

         In 1997, Plaintiff obtained the mortgage loan at issue ("Loan") from ONB Bank,

  evidenced by a promissory note ("Note") and mortgage ("Mortgage"). (FAC, ¶¶ 4, 44, Ex. CC).

  Under the terms of the Loan, Plaintiff’s payments are due on the first of the month. (FAC, Ex.

  CC (Note at ¶ 7)). The Mortgage allows the lender to advance funds to protect its interest in the

  property, including attorneys' fees for a legal proceeding, and then add the fees to the debt. (Id.

  Mortgage at ¶ 7). The Note and Mortgage provide that payments shall be applied first to interest

  and principal, then to property taxes and hazard insurance, and finally to any late fees. (Id.

  Mortgage at ¶ 3; Note at ¶¶ 1-7).

         On October 10, 2012, Plaintiff filed a Chapter 13 petition in the U.S. Bankruptcy Court



                                                    2
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 3 of 12 PageID #: 1327



  for the Southern District of Indiana, case number 12-12077 ("Bankruptcy"). (FAC, ¶ 65). The

  loan servicer at the time, Home Servicing LLC, filed a timely Proof of Claim (FAC, ¶¶ 70-72).

  In mid-2017, PHL became the new loan servicer and on July 24, 2017 filed a transfer of claim

  with the Bankruptcy court. (FAC, ¶¶ 76, 77). On January 4, 2018, PHL transferred servicing to

  Fay. (FAC, ¶ 59). So, PHL’s involvement in the Loan lasted only eight months.

         The account history, which Plaintiff attaches to his pleading as Exhibit J, shows that PHL

  did not collect any “fees, charges or costs” during the time it serviced the loan, nor did it remove

  any funds from the suspense account. (FAC, Exhibit J). In fact, Exhibit J shows that every

  payment that PHL received it applied to principal and interest, only. (Id).

                                      STANDARD OF REVIEW

         To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must

  contain allegations that ‘state a claim to relief that is plausible on its face.’” See, e.g., McCauley

  v. City of Chicago, 671 F. 3d 611, 615 (7th Cir. 2011). “A claim has a facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. The plaintiff must "provide some specific

  facts to support the legal claims asserted in the complaint." McCauley, 671 F.3d at 616. In

  evaluating a motion to dismiss, the court must consider "the complaint itself, documents attached

  to the complaint, documents that are critical to the complaint and referred to in it, and

  information that is subject to proper judicial notice." Geinosky v. City of Chicago, 675 F.3d 743,

  745 n.l (7th Cir. 2012). To the extent an exhibit attached to or referenced by the complaint

  contradicts the complaint's allegations, the exhibit takes precedence. See, e.g., Forrest v.

  Universal Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007). Moreover, where the grounds for

  dismissal is on the on statute-of-limitations grounds constitutes it constitutes a dismissal for

  failure to state a claim pursuant to Fed. R. Civ. Pro. 12(b)(6) if the claim is “indisputably time-

                                                    3
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 4 of 12 PageID #: 1328



  barred.” Rosado v. Gonzalez, 832 F.3d 714, 716 (7th Cir. 2016).

                                            ARGUMENT

     A. THIS COURT  CANNOT HEAR PLAINTIFFS' PURPORTED               CLAIM    FOR VIOLATION OF THE
         AUTOMATIC STAY AND BANKRUPTCY RULES.

         This Court must dismiss Plaintiff's claim for PHL’s supposed violation of the automatic

  stay under 11 U.S.C. § 362(k) and Fed. Bankr. R. 3002.1(c) because the claim constitutes a core

  proceeding that was referred to the bankruptcy court upon the filing of the complaint under 28

  U.S.C.§157(a) and Local Rule 83-8(a). The bankruptcy court has this claim now.

         Pursuant to 28 U.S.C. §1334(b), “the district courts shall have original but not exclusive

  jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases under

  title 11.” Under 28 U.S.C. §157(a), “[e]ach district court may provide that any or all cases under

  title 11 and any or all proceedings arising under title 11 or arising in or related to a case under

  title 11 shall be referred to the bankruptcy judges for the district.” Southern District of Indiana

  Local Rule 83-8(a) provides as follows:

         (a) Cases Referred to Bankruptcy Court. Consistent with 28 U.S.C. §157(a), all
             cases and proceedings arising under Title 11 of the United States Code, or
             relating to a case under Title 11 of the United States Code, are referred to the
             district’s bankruptcy court. This includes all cases removed under 28 U.S.C.
             §§1441(a) or 1452.

  Local Rule 83-8(a).

         “Core proceedings are actions by or against the debtor that arise under the Bankruptcy

  Code in the strong sense that the Code itself is the source of the claimant's right or remedy *** ”

  In re United States Brass Corp., 110 F.3d 1261, 1268 (7th Cir. 1997). “A district judge should

  not hear as an original matter any part of a bankruptcy case it has referred to a bankruptcy judge

  without first withdrawing the reference *** ‘for cause shown.’” Home Ins. Co. of Illinois v. Adco

  Oil Co., 154 F.3d 739, 741-742 (7th Cir. 1998). Thus, “it is generally accepted that only the



                                                   4
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 5 of 12 PageID #: 1329



  bankruptcy court has authority to punish parties for violating the automatic stay *** .” In re

  Benalcazar, 238 B.R. 514, 522 (Bankr. N.D. Ill. 2002).

         In the present matter, Plaintiff bases his bankruptcy-related claim upon alleged violations

  of 11 U.S.C. §362 of the Bankruptcy Code and Bankruptcy Rule 3002.1. The claims is a core

  claim that was automatically referred to the bankruptcy court upon the filing of the complaint

  pursuant to 28 U.S.C. §157(a) and Local Rule 83-8(a). Moreover, according to the docket, this

  Court has not withdrawn the reference. As such, the Bankruptcy court has this claim and this

  Court is without the power and authority to hear it.

         Mansker v. Diversified Adjustment Services, Inc., 2017 WL 2908768 (N.D. Ill. 2017) is

  instructive. In that case, the district court dismissed plaintiff’s claim alleging a violation of the

  automatic stay. It based its decision on a local rule that is identical to Local Rule 83-8(a). “[A]s

  the Court reads the relevant local rule, Mansker’s claim is automatically referred to the

  bankruptcy court upon the filing of the Complaint.” Id. at 5. The district court declined to

  withdraw the reference. Id. “The fact that the claim belongs in a core bankruptcy proceeding . . .

  cuts strongly against withdrawing the claim from the court that has the most expertise over the

  matter . . .” Id. at 6. This understanding of how the local rule operates to bar bankruptcy related

  claims in district court is shared by several courts. See Folkerts v. Seterus, Inc., 2017 WL

  3978185 (N.D. Ill. 2017) (Plaintiffs cannot bring their claim for the alleged violations of the

  bankruptcy stay and bankruptcy discharge injunction in federal court); Gagnon v. JPMorgan

  Chase Bank, N.A., 563 B.R. 835, 854 (N.D. Ill. 2017) (“[ ] the Court concludes that it does not

  currently have jurisdiction over Plaintiff's claim for violation of the automatic stay *** ” );

  McFarland v. Bass & Associates, P.C., 1997 WL 711426, at 3 (N.D. Ill. 1997)(“[T]he claims

  will be dismissed without prejudice and plaintiffs may file appropriate pleadings directly

  in the bankruptcy court.”); Bauer v. Sears Roebuck & Company, 1999 WL 301670, at 1 (N.D.

                                                   5
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 6 of 12 PageID #: 1330



  Ill. 1999) (“Many judges in this district have applied Local Rule 2.33” and “have either

  dismissed the claims without prejudice or transferred them to the bankruptcy courts.”);

  Kim v. Fayazi, 1998 WL 729753, at 3 (N.D. Ill. 1998)(“Rather than refer these claims to the

  Bankruptcy Court, . . . this court dismisses these claims without prejudice and leaves it to Kim to

  decide whether to reallege these claims in the appropriate Bankruptcy Court forum.”).

          Accordingly, this Court should dismiss Plaintiff’s claim against PHL for supposedly

  violating the automatic stay and Bankruptcy rules.

     B. PLAINTIFF’S CLAIM UNDER THE VRA IS TIME-BARRED.

         Essentially, the VCR allows a person who suffers pecuniary loss as a result of certain

  property crimes to seek treble damages and attorneys' fees. Ind.Code § 34–24–3–1. Because a claim

  under the VCR is primarily penal in nature, courts have held that a two-year statute of limitations

  applies. In re Rose, 585 F.3d 306, 309 (7th Cir. 2009); Clark v. Univ. of Evansville, 784 N.E.2d 942,

  945 (Ind.Ct.App.2003).

         Here, Plaintiff alleges that “[o]n or about May 2, 2017” PHL withdrew funds totaling

  $523.55 from a suspense account. (FAC ¶ 117). This amount was not applied to the Loan, nor was it

  subsequently returned to the suspense account, and nor was it accounted for or returned to Plaintiff.

  (FAC ¶¶ 117-119). Plaintiff alleges that by allegedly withdrawing these funds PHL committed

  conversion by “knowingly or intentionally exert[ing] unauthorized control” over Plaintiff’s funds.

  (FAC ¶ 339).

         Thus, by Plaintiff’s reckoning PHL allegedly committed conversion on May 2, 2017, but he

  did not bring this suit until May 22, 2019. As such, it is time-barred. See, Clark v. Univ. of

  Evansville, at 945; PNC Bank, Nat. Ass'n v. U.S. Army Corps of Engineers, 2015 WL 880596, at *5

  (N.D. Ind.).




                                                   6
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 7 of 12 PageID #: 1331



     C. THE   LOAN HISTORY ATTACHED TO THE AMENDED COMPLAINT SHOWS THAT PHL DID
         NOT COLLECT ANY FEES, CHARGES, OR COSTS AND DID NOT REMOVE ANY FUNDS FROM
         THE SUSPENSE ACCOUNT.

         Should the Court conclude that it can hear the Bankruptcy related claims and/or decide that

  the VRA claim is not time-barred, then it must dismiss those claims with prejudice because they are

  undermined by the exhibits attached to the FAC.

         “[A] plaintiff may plead himself out of court by attaching documents to the complaint that

  indicate that he or she is not entitled to judgment.” N. Ind. Gun & Outdoor Shows, Inc. v. City of

  South Bend, 163 F.3d 449, 455 (7th Cir.1998). Further, “[i]t is a well-settled rule that when a written

  instrument contradicts allegations in the complaint to which it is attached, the exhibit trumps the

  allegations.” Id. at 454. “[I]n a unilateral writing by a defendant and attached by a plaintiff to a

  complaint as true, it is necessary to consider why a plaintiff attached the documents, who authored

  the documents, and the reliability of the documents.” Id. at 455. When comparing the statements in

  the attached exhibits to the complaint, the court should also consider the type of document which

  the exhibit is and the purpose for which the document is offered. Id. at 456.

         Plaintiff alleges that during the time it serviced the loan, PHL converted payments that

  Plaintiff had made in the Bankruptcy for its own purposes via collection of “fees, charges, and

  costs” (FAC, ¶ 309) and that it converted suspense funds in the amount of $523.55. (FAC ¶¶ 339-

  343). To support these allegations, Plaintiff attaches a “true and accurate copy of the partial Life of

  Loan History” as Exhibit J. to his pleading. (FAC, ¶¶ 84, 88; Ex. J). This document, Plaintiff

  concedes, “reflects the current mortgage balance, the date of receipt and application of all payments,

  the date of assessments for any late fees or charges, and the recording of any corporate advances for

  any legal fees or charges, *** ”. (FAC, ¶ 84).

         But nowhere on Exhibit J does it show that PHL collected any fees, charges, or costs or

  withdrew any money from the suspense account. Exhibit J shows that PHL received nine payments

                                                    7
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 8 of 12 PageID #: 1332



  during the time it serviced the loan, and applied each of those payments to principal and interest,

  only. Further, Exhibit J shows that the suspense balance never changed while PHL serviced the

  Loan and the suspense account had the exact same balance at the time PHL began servicing the

  Loan as when it transferred servicing to Fay Servicing, LLC. (Id). In other words, the exhibit

  contradicts the allegations of the complaint and Plaintiff has plead himself out of court. See,

  Miszczyszyn v. JPMorgan Chase Bank, N.A., 2019 WL 1254912, at *5 (N.D. Ill.) (“Plaintiff’s

  allegation that the assessment of the fees resulted in the accrual of additional interest is implausible

  given that allegation is contradicted by the exhibit attached to Plaintiff’s complaint, [ ], the only

  plausible reading of which demonstrates that property inspection fees are not considered in the

  calculation of interest. Any other conclusion would strain credulity”); Konieczka v. Wachovia

  Mortg. Corp., 2012 WL 1049910, at *2 (N.D. Ill.) (Plaintiffs’ allegation that as a result of

  defendant’s conduct they incurred late fees, penalty fees, and a negative impact to their personal

  credit ratings and histories were directly negated by a letter from defendant that plaintiff attached to

  the complaint which showed that defendant did not charge fees and had corrected the account);

  Levey v. CitiMortgage, Inc., 2009 WL 2475222, at *5 (N.D. Ill.) (Plaintiff’s allegation that she

  never received “approximately $100,000” from the proceeds of the loan is flatly contradicted by the

  loan statement she attached to the complaint).

          Thus, because the allegations directed at PHL are contradicted by the Life of Loan History,

  Plaintiff’s claims fail as a matter of law.

          WHEREFORE, Defendant, PLANET HOME LENDING, LLC respectfully request this

  Court to dismiss Counts IX, X and XIV of the Plaintiff’s First Amended Complaint with prejudice




                                                     8
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 9 of 12 PageID #: 1333



  and without leave to amend, and provide such other and further relief as it deems just and proper.


                                                        Respectfully submitted,


                                                        /s/ Jill A. Sidorowicz
                                                        Attorney for Defendant
                                                        Planet Home Lending, LLC
                                                        Noonan & Lieberman, Ltd.
                                                        105 W. Adams, Suite 1800
                                                        Chicago, Illinois 60603
                                                        312-431-1455
                                                        jsidorowicz@noonanandlieberman.com




                                                    9
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 10 of 12 PageID #: 1334



  2064-2
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division

  MICHAEL F. CRUM,                                      )
                                                        )
                                      Plaintiff,        )   No. 1:19-cv-2045-JRS-TAB
           v.                                           )
                                                        )
  SN SERVICING CORPORATION,                             )
  FAY SERVICING, LLC, PLANET HOME                       )
  LENDING, LLC, EQUIFAX INFORMATION                     )
  SERVICES, LLC, HOME SERVICING, LLC,                   )
  and US BANK TRUST NATIONAL                            )
  ASSOCIATION, as trustee of the SCIG                   )
  Series III Trust,                                     )
                                                        )
                                      Defendants.       )

  _______________________________________________________________________________

                            CERTIFICATE OF SERVICE
  ______________________________________________________________________________

          I hereby certify that on December 12, 2019, I electronically filed the foregoing
  MEMORANDUM IN SUPPORT OF MOTION TO DISMISS using the CM/ECF system, which
  will send notification of such filing to all attorneys of record:

  Michael P. Maxwell, Jr.
  Travis W. Cohron
  Clark Quinn Moses Scott & Grahn LLP
  320 North Meridian Street, Suite 1100
  Indianapolis, IN 46204
  mmaxwell@clarkquinnlaw.com
  tcohron@clarkquinnlaw.com

  Pamela A. Paige
  Plunkett Cooney
  300 N. Meridian Street, Suite 990
  Indianapolis, IN 46204
  ppaige@plunkettcooney.com

  David W. Patton
  John D. Waller
  Wooden & McLaughlin LLP
  One Indiana Square, Suite 1800


                                                   10
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 11 of 12 PageID #: 1335



  Indianapolis, IN 46204
  David.Patton@woodenlawyers.com
  john.waller@woodenlawyers.com


                                             /s/ Jill A. Sidorowicz
                                             Attorney for Defendant
                                             Planet Home Lending, LLC
                                             Noonan & Lieberman, Ltd.
                                             105 W. Adams, Suite 1800
                                             Chicago, Illinois 60603
                                             312-431-1455
                                             jsidorowicz@noonanandlieberman.com




                                        11
Case 1:19-cv-02045-JRS-TAB Document 54 Filed 12/12/19 Page 12 of 12 PageID #: 1336




                                        12
